Case: 20-10181       Document: 00515813865            Page: 1      Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 8, 2021
                                     No. 20-10181                         Lyle W. Cayce
                                  Conference Calendar                          Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Demarcus Rakestraw,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:17-CR-469-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Demarcus Rakestraw has moved
   to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rakestraw has filed
   responses.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10181     Document: 00515813865          Page: 2   Date Filed: 04/08/2021




                                   No. 20-10181


         We have reviewed counsel’s brief, relevant parts of the record, and
   Rakestraw’s responses. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly, the
   motion to withdraw is GRANTED, counsel is excused from further respon-
   sibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2